DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on July 9, 2021.  These drawings are approved.
Applicant’s amendment to the specification to include the added reference numerals is noted.  

Specification
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant amended the preamble of the claims to characterize the ultrasonic dental scaler transducer as a “system”, which is acceptable.  However, there is no antecedent basis for “system” in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  It does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xunxian et al., CN 103341438 in view of Robinson, US 3,703,037 or Tipton et al., US 2004/0265776.
Xunxian teaches an ultrasonic dental scaler transducer system (1) comprising:  

a horn (1) at the said front connecting rod end (5-2), said horn being comprised of a connecting groove (annotated figure), said front connecting rod end (5-2) being in sealing engagement with said connecting groove (annotated figure);
a main rod (5) around said connecting rod (5-2), said connecting rod (5-2) extending through said main rod (5);
a piezoelectric ceramic (3) being sleeved around said connecting rod (5-2), said piezoelectric ceramic (3) being between said horn (1) and said main rod (5).
See also the annotated figure below.



    PNG
    media_image1.png
    894
    637
    media_image1.png
    Greyscale


Thus, Xunxian teaches all the claimed embodiments except the 
a handle being comprised of a casing, wherein said rear connecting rod end extends from said main rod to said casing so as to maintain said connecting rod, said horn, said main rod and said piezoelectric ceramic coaxial within said handle.
The secondary references Tipton and Robinson exemplify that elongated connecting rods extending to the case are rudimentary and well known in the ultrasonic dental scaling art.  
Tipton teaches a connecting body 10 which is elongated and extends outwardly from casing (36) which is described as an “elastomeric gripping portion” in paragraph [0061].   Also included is a transducer (40) which extends to the end of handle (H).  However, applicant merely requires that the connecting rod extend from a main rod to said casing, which is shown by Tipton casing (36).




    PNG
    media_image2.png
    424
    1230
    media_image2.png
    Greyscale







    PNG
    media_image3.png
    400
    699
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the connecting rod as shown by either Robinson or Tipton for various reasons such as improving the handle weight balance so that it could be more easily manipulated by the user if desired.   One of ordinary skill in the art would have combined the elements as claimed by known methods with no changes in their respective functions and the combination would yield a predictable device with a reasonable expectation of success. 
Regarding claims 2 and 3, wherein the connecting rod extends 30-33 mm past said main rod toward said casing (claim 2) and wherein the connecting rod has a diameter of 2 mm to 4 mm, it would be obvious to modify the casing so that it were shorter if necessary.  The casing is held by the practitioner for ease of handling and modifying the shape or size thereof would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Regarding the size of 
Regarding claim 7, see the comments set forth in the previous office action.  Xunxian shows the connecting groove, the sleeve and the arrangement claimed.

Claims 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Xunxian et al. in view of Robinson or Tipton et al. as applied to claim 1 above, and further in view of Hermanns, US 3,664,191.
See the comments set forth the previous office action.   Applicant argues that the casing, connecting rod and horn relationship render the claims patentable .  Applicant does not specifically address the combination of the shielding plate and PTFE insulator to the Xunxian invention.  Accordingly, as stated previously, it is well known to assemble piezo electric devices with custom washers to ensure strength and durability and provide other functional embodiments as necessary.  It would be obvious to one of ordinary skill in the art to assemble the Xunxian (as modified by Tipton and Robinson) with a washer as shown by Hermanns having a crescent shaped holding projection in order to fully secure the device as it operates under high frequency applications and further to select stainless steel as a component of the washer.  It would be obvious to one of ordinary skill in the art to add Teflon, a high heat resistant insulator, to a transducer device in any area as necessary in the device shown by Xunxian (as modified by Tipton and Robinson) to protect the transducer from over-heating the other areas of the device.   Regarding claim 9, detailing the specific length of the Teflon tube extending into the connecting groove, the specific shape of the Teflon is dependent upon routine engineering experimentation and would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Xunxian et al. in view of  Robinson, Tipton et al. as applied to claim 1 above, and further in view of Ziemba, US 2006/0234185. 
As stated previously, regarding claim 10, Xunxian (as modified by Robinson or Tipton) does not teach the dental scaler handle comprising a casing, a light emitting device, and a top jacket in combination with the dental scaler. 
Ziemba exemplifies that dental scaler light sources which attach to dental scalers are well known.  Ziemba teaches the light emitting device 101, casing (104,"hand grip"), top jacket (147, "holding features") for use with an ultrasonic dental handpiece. See especially Figure 7.  According to Ziemba, a patient's mouth is a small space in which to work, it is often difficult to see well into all regions of the mouth under the best of conditions.  When a dental practitioner cannot see clearly in the field of work, it is more likely that painful slips can occur.  Sharp implements, vibrating at ultrasonic frequencies, may do considerable harm to soft tissue such as gum tissue resulting in bleeding and pain. See paragraph [0005].  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any attachable light casing such as Ziemba to the Xunxian device (as modified by Robinson or Tipton) for the purpose of illuminating the dental operation area to prevent painful slips and accidents.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772                                

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772